t c summary opinion united_states tax_court beverly johnson petitioner v commissioner of internal revenue respondent docket no 5609-05s filed date beverly johnson pro_se stephen a haller for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issue for decision is whether petitioner is liable for the 10-percent additional tax on an early distribution under sec_72 background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in los angeles california in petitioner was employed by comcast of california as a customer service representative petitioner began a leave of absence from comcast on date petitioner filed a claim for disability insurance benefits with california’s employment development department department on grounds of acute depression the claim was approved effective as of date and petitioner thereafter received disability insurance benefits from date to date on date at the department’s request petitioner appeared for an examination with a psychiatrist chosen by the department the psychiatrist opined in his written report that petitioner should be able to return to her regular work beginning date on the basis of the report the department determined that petitioner was no longer eligible for disability insurance benefits the department’s determination was upheld by a decision from an administrative law judge and that decision was subsequently affirmed by the california unemployment insurance appeals board at the end of petitioner received a lump-sum_distribution of dollar_figure from her verizon pension_plan distribution at the time petitioner wa sec_52 years old on date petitioner electronically filed a form_1040 u s individual_income_tax_return for the distribution was reported as income on the return respondent subsequently issued to petitioner a statutory_notice_of_deficiency for respondent determined that petitioner is liable for a 10-percent additional tax on the distribution under sec_72 because she received the distribution prematurely in her petition petitioner contended that she is not liable for the 10-percent additional tax on early distribution because she used the distribution to pay her college education expenses petitioner later conceded at trial that she was not entitled to the higher education expense exception to avoid the 10-percent additional tax petitioner instead asserted for the first time that she withdrew the distribution on account of her disability discussion sec_72 generally imposes a 10-percent additional tax on premature distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of the statutory exceptions under sec_72 the legislative purpose underlying the sec_72 tax is that ‘premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening ’ 111_tc_250 quoting 106_tc_337 s rept pincite c b supp sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides meaning of disabled -- for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the determination of whether a taxpayer is disabled is made with reference to all the facts of the case sec_1 17a f income_tax regs the regulations also set forth general considerations upon which a determination of disability is to be made such as the nature and severity of the impairment sec_1_72-17a income_tax regs however the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged before the disability id therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in her customary or any comparable substantial_gainful_activity considering the individual’s education training and work experience the term indefinite means that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity sec_1_72-17a income_tax regs an impairment which is remediable does not constitute a disability sec_1 17a f income_tax regs petitioner contends that she is eligible for the disability exception under sec_72 because she suffered from depression which rendered her unable to work as of june of petitioner submitted into evidence three notes from a dr oscar moore as evidence of her disability dr moore specializes in internal medicine and hypertension and is not a psychiatrist in his notes dr moore certified that petitioner was totally incapacitated from october to date and from february to date dr moore further certified that petitioner was released to full duty on date thus petitioner should have been capable of engaging in substantial_gainful_activity as of that date see kovacevic v commissioner tcmemo_1992_609 holding that the taxpayer was not disabled within the meaning of sec_72 even though he suffered from severe depression and was hospitalized twice because he had not shown that his condition was irremediable moreover as certified by her own physician petitioner’s disability was not indefinite the court finds that petitioner was and is not disabled within the meaning of sec_72 and is therefore not eligible for the disability exception under sec_72 the distribution petitioner received is subject_to the percent additional tax under sec_72 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
